UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4554



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


STEVEN MAURICE GADSDEN, a/k/a Stephen Maurice
Gadsden, a/k/a Sateven Maurice Gadsden, a/k/a
Maurice Wayne Benbow, a/k/a Maurice Benbow,
a/k/a Maurice Stevie Benbow,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-02-846)


Submitted:   March 3, 2004                 Decided:   March 19, 2004


Before WIDENER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. James
Strom Thurmond, Jr., United States Attorney, Columbia, South
Carolina; Lee Ellis Berlinsky, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Steven Maurice Gadsden appeals his convictions and the

300-month sentence imposed after he pled guilty to two counts of

using and carrying a firearm during and in relation to a crime of

violence (robbery), in violation of 18 U.S.C. § 924(c)(1) (2000).

Gadsden’s    counsel   has    filed    a   brief   pursuant     to   Anders    v.

California, 386 U.S. 738 (1967), raising one issue but stating

that, in his view, there are no meritorious issues for appeal.

Gadsden has filed a pro se supplemental brief.               We affirm.

             Counsel   questions      whether   the   district    court    fully

complied with the mandates of Rule 11 of the Federal Rules of

Criminal Procedure in accepting Gadsden’s guilty plea.                    Because

Gadsden did not move in the district court to withdraw his guilty

plea, we review his challenge to the adequacy of the Rule 11

hearing for plain error.       See United States v. Martinez, 277 F.3d

517, 525 (4th Cir.) (providing standard of review), cert. denied,

537 U.S. 899 (2002).        Our review of the record convinces us that

there is no plain error.

            In his pro se supplemental brief, Gadsden contends that

counsel improperly advised him to plead guilty to the § 924(c)

offenses.      However,     “[i]neffective      assistance    claims   are    not

cognizable    on   direct    appeal    unless    counsel’s    ineffectiveness

conclusively appears on the record.”            United States v. James, 337

F.3d 387, 391 (4th Cir. 2003), cert. denied, 124 S. Ct. 1111


                                      - 2 -
(2004).   Because Gadsden has failed to meet this high standard, we

decline to address his ineffective assistance of counsel claim on

direct appeal.

            In accordance with Anders, we have reviewed the entire

record    for   any     meritorious     issues      and     have    found     none.

Accordingly, we affirm Gadsden’s convictions and sentence.                      This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument    would     not   aid    the

decisional process.

                                                                          AFFIRMED




                                      - 3 -